DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 11, 14, and 15 are amended in response to the last office action. Claims 1-20 are pending. Ma, Ben Dayan et al, and Makida et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma [US 2005/0257013 A1] in view of Ben Dayan et al [US 2022/0075527 A1].
	As to claim 1 and 11, Ma teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of providing differentiated share prioritization in a storage system, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of:
instantiating a Software Defined Network Attached Storage (SDNAS) process on a storage system [e.g., “The NAS 404 may store software in its memory which, when executed, accomplishes the bandwidth provisioning and the headroom management.  The bandwidth provisioning and headroom management may occur by way of an admission control mechanism that employs one or more algorithms” in paragraph 0044], the storage system having an operating system configured to retrieve data from physical storage resources in response to share access requests from the SDNAS and return the data to the SDNAS process [e.g., “For example, the NAS 100 may be configured for expansion, by providing one or more physical ports or openings in its chassis, in which one or more hard disk drives, or other devices capable of storing data, may be received by the NAS 100. As such, the NAS 100 provides an easily scalable and flexible storage mechanism that allows for future data storage growth. In addition, the NAS 100 provides mirroring and data striping functions” in paragraph 0040];
maintaining a share priority table, by the SDNAS process, the share priority table correlating share priority values with the exposed shares [e.g., DATA POOL/SHARE BASED PRIORITY in fig. 7; “FIG. 7 illustrates a diagram of a GUI that allows a user to prioritize access to data stored in NAS by way of data pool and share name, in accordance with an embodiment of the invention” in paragraph 0030];
receiving a first share access request from one of the protocol clients on a first of the shares by the SDNAS process [e.g., “In a representative embodiment, a system of prioritizing access to one or more data files stored in a data storage device comprises a storage device containing the one or more data files, wherein the data storage device comprises one or more data storage drives, one or more data processing devices requesting access to the data files stored in the data storage device, a software resident in a memory of the data storage device, a processor executing the software, and a display on one of the one or more data processing devices” in paragraph 0022];
determining a first share priority value associated with the first of the shares, by the SDNAS process, from the share priority table [e.g., “For example, the data access requirements of a research and development department within an enterprise organization may require higher access priority than a marketing department, and one or more data pools and/or share names may be categorized and used for differentiating priority” in paragraph 0037; “In an alternate embodiment, prioritizing the access to data stored in the data storage device may be session based, as may be determined by the NAS” in paragraph 0038; “The admission control mechanism may accept a new session, for example, when the file server deems that adequate capacity exists for processing all future requests related to the new session.  In a representative embodiment, the admission control mechanism may accept a new session when a particular bandwidth headroom constraint is additionally satisfied.  For example, if the NAS 404 is functioning near its bandwidth capacity, a new session request will be rejected or may be redirected to another available NAS 404 that is capable of providing the same data” in paragraph 0044; “The aforementioned prioritization schemes may be implemented by executing software that resides within the NAS” in paragraph 0050]; 
adding the determined first share priority value to the first share access request [e.g., “In an alternate embodiment, prioritizing the access to data stored in the data storage device may be session based, as may be determined by the NAS. For example, priority may be based on the time a request for access is made by a data processing or computing device (i.e., session request time). In other embodiments, session based  prioritization may be used when other prioritization methods, previously discussed, are ineffective. For example, session based priority may be used when two data files are associated with equivalent port, file, and data pool priorities” in paragraph 0038]; and
passing the first share access request from the SDNAS process to the operating system on the storage system, the first share access request including the first share priority value to specify the priority [e.g., “The metadata is used as an additional differentiating factor or qualifier in terms of the data file categorization or classification process.  In order to accomplish this process, packet tagging (or data packet tagging) may be used.  Metadata information may be appended to one or more data packets when packet tagging is used.  The metadata may comprise any parameter that qualifies or characterizes a data file.  In one embodiment, packet tagging occurs by way of using the IEEE 802.1p protocol.  In a representative embodiment, the metadata may undergo subsequent processing or interpretation.  Based on the processing or interpretation, a priority level may be established for the metadata, and one or more bits may be used to represent a data packet's priority level” in paragraph 0034; “As a consequence, available bandwidth may be assigned to the research and development department instead of the marketing department when the available bandwidth cannot accommodate the needs of both departments” in paragraph 0037; “In such an instance, the enforcing device (e.g., the residential gateway) ensures that specific sessions are guaranteed a particular service level” in paragraph 0038; “Alternatively, in another representative embodiment of the present invention, QoS is established by provisioning adequate bandwidth for the one or more data processing devices.  In a representative embodiment, an additional 2x to 4x bandwidth headroom is allocated by using a NAS (acting as a data file server) that implements a bandwidth provisioning and headroom management scheme.  The NAS serves one or more data files to one or more data processing devices in one or more networks using the bandwidth provisioning and headroom management scheme” in paragraph 0039; “The NASoC 300 provides one or more functions that allow the NAS to properly operate.  The NASoC 300 generates the signals to enable the functions provided by the NAS previously described in reference to FIG. 2” in paragraph 0042].
As such above, Ma teaches each of the protocol clients [e.g., data processing devices 408, 412, 416 in fig. 4] somehow knows about the shares and requests share access requests to the storage process for sharing data files in the shares, Ma does not explicitly teach, however Ben Dayan et al teach exposing shares by the storage process to protocol clients [e.g., “In block 608, the centralized priority manager 530 provides the mounting information (i.e., information about the target file system(s) to be mounted and the mount point(s) at which to mount it/them) to the node 502j.  After block 608, the process advances to block 610” in paragraph 0062; “In block 610, node 502j mounts the file system(s) using the mounting information received from the centralized priority manager 530 in block 608.  After block 610, the process advances to block 612.  In block 612, one or more client process running on node 502j begins generating client file system requests for the mounted file system(s)” in paragraph 0063], then Ben Dayan et al further teach, receiving a first share access request from one of the protocol clients on a first of the shares, determining a first share access request value associated with the first of the shares, and passing the first share access request to an operating system on the storage system along with an indication of the first share priority value [e.g., “The different buffers 5041 and 5042 may be given different priority by the DESS interface 520, and thus sending client file system requests directed to different mount points get different priority” in paragraph 0051; “The file system choking process(es) 506 control the rate at which the file system requests in the buffers 5041 and 5042 are fetched by the interface 520 so as to manage congestion in (and, thus, quality of service provided by) the DESS” in paragraph 0054;  “$” in paragraph 0051].  Ma teaches the operating system prioritized accessing data associated with the first share access request from the physical storage resources and returning the data associated with the first share access request to the SDNAS process, Ma does not explicitly teach, however Ben Dayan et al further teach the details of the operating system using the specified priority to implement the first share access request in connection with retrieving data associated with the first share access request from the physical storage resources and returning the data associated with the process to protocol clients [e.g., “The different buffers 5041 and 5042 may be given different priority by the DESS interface 520, and thus sending client file system requests directed to different mount points get different priority. Different mount points may correspond to different distributed file systems, or may point to the same distributed file system. For example, the file paths ‘/mount-point-1/dir1/file-1.txt’ and ‘/mount-point-2/dir1/file-1.txt’ may point to the same file, but client file system requests directed to the former may be given a higher priority level than client file system requests directed to the latter. For illustration, it is assumed both buffers 5041 and 5042 buffer client file system requests for a distributed file system that is distributed across storage device 306v, 306v+1, 306v+2” in paragraph 0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ben Dayan et al’s teaching above including exposing shares to protocol clients in order to increase feasibility and/or applicability for requesting share access and accessing data from the physical storage resources of Ma.
As to claims 2 and 12, the combination of Ma and Ben Dayan et al teaches implementing the share access request, by the operating system on the storage system [e.g., “The NASoC 300 provides one or more functions that allow the NAS to properly operate.  The NASoC 300 generates the signals to enable the functions provided by the NAS previously described in reference to FIG. 2” in paragraph 0042 of Ma; “In such an instance, the enforcing device (e.g., the residential gateway) ensures that specific sessions are guaranteed a particular service level” in paragraph 0038; “Each client process 218q (q an integer, where 1≤q≤Q) may run directly on an operating system/hypervisor 212 or may run in a virtual machine and/or container 216.sub.r (r an integer, where 1.ltoreq.r.ltoreq.R) serviced by the OS and/or hypervisor 212” in paragraph 0036 of Ben Dayan et al].
As to claims 3 and 13, the combination teaches wherein the step of implementing the share access request comprises using the indication of the first share priority value, by the operating system, to set a priority of scheduling of the share access request relative to other storage access operations and to determine a CPU assignment to a thread associated with the share access request [e.g., “The information contained in a packet tag may incorporate data that indicates a bandwidth priority level associated with the data packets of the data file.  In a representative embodiment, up to eight priority levels may be used to differentiate and prioritize the various data files stored in the NAS” in paragraph 0035, “In this embodiment, the NAS performs bandwidth provisioning to the one or more data processing devices based on its ports” in paragraph 0036, “As a consequence, available bandwidth may be assigned to the research and development department instead of the marketing department when the available bandwidth cannot accommodate the needs of both departments” in paragraph 0037 of Ma].
As to claims 4 and 14, the combination teaches wherein the indication of the first share priority value is an Operating System IO Priority (SIOP) value specific to the first share access request and configured to be used by the operating system to prioritize IO operations for execution on the storage system [e.g., “The information contained in a packet tag may incorporate data that indicates a bandwidth priority level associated with the data packets of the data file.  In a representative embodiment, up to eight priority levels may be used to differentiate and prioritize the various data files stored in the NAS” in paragraph 0035, “The admission control mechanism may accept a new session, for example, when the file server deems that adequate capacity exists for processing all future requests related to the new session.  In a representative embodiment, the admission control mechanism may accept a new session when a particular bandwidth headroom constraint is additionally satisfied.  For example, if the NAS 404 is functioning near its bandwidth capacity, a new session request will be rejected or may be redirected to another available NAS 404 that is capable of providing the same data” in paragraph 0044 of Ma].
As to claims 6 and 16, the combination teaches receiving the share priority values, by the SDNAS process, from a share management system [e.g., “In the representative embodiment illustrated in FIG. 5, priority 1 file types are mapped to user priority 5 of the 802.1p protocol standard.  As illustrated in Table 1, user priority 5 corresponds to traffic type that comprises video.  Referring to FIG. 1, priority 2 file types are mapped to user priority 3 of the 802.1p protocol standard” in paragraph 0047, “FIG. 7 illustrates a diagram of a graphical user interface (GUI) that allows a user to prioritize access to data stored in NAS by way of data pool and share name, in accordance with an embodiment of the invention.  As shown in FIG. 7, a user inputs a data pool name into a data pool field in which a share is to be established” in paragraph 0049 of Ma; “For clarity of illustration, the centralized DESS priority manager 530 is shown residing in another device 502 of the network 102, but node 502j could just as easily have been selected as the node 502 which hosts the centralized DESS priority manager 530.  As discussed further below, the information may comprise, for example, a data structure indicating which priority levels should be assigned to various client file system requests (e.g., based on the file system associated with the client file system requests, based on the node from which the client file system requests originate, based on the client process from which the client file system requests originate, and/or the like)” in paragraph 0055 of Ben Dayan et al].
Claims 5, 7-10, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Ben Dayan et al as applied to claims 1, 6, 11, and 16 above, and further in view of Makida et al [US 2016/0188246 A1].
	As to claims 5 and 15, the combination of Ma and Ben Dayan et al does not explicitly teach, however Makida et al teach wherein the indication of the first share priority value is an operating system Central Processing Unit (CPU) scheduling priority level specific to the first share access request and configured to adjust an amount of CPU cycles provided to a thread assigned to implement the first share access request on the CPU [e.g., “The storage apparatus 100 calculates an upper limit of the input/output processing amount that is based on priority levels set in a plurality of LUs for each LU.  In addition, the storage apparatus 100 schedules the execution sequence of processes relating to input/output requests based on the processing amounts relating to input/output requests received from the host 10 and the calculated upper limit and performs processes relating to the input/output requests in the scheduled execution sequence” in paragraph 0057, “Similarly, the interval of the bandwidth values (IOPS) for the priority levels of 1 to 5 is 2,500, the interval of the bandwidth values (IOPS) for the priority levels of 5 to 7 is 2,000, the interval of the bandwidth values (IOPS) for the priority levels of 7 to 10 is 200, the interval of the bandwidth values (IOPS) for the priority levels of 10 to 11 is 100, and the interval of the bandwidth values (IOPS) for the priority levels of 11 to 15 is 60” in paragraph 0076; fig. 4].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Makida et al’s teaching above including the details of the priority value being CPU priority level to adjust an amount of CPU cycles in order to increase feasibility for the bandwidth adjustment of the combination.
As to claims 7 and 17, though the combination of Ma and Ben Dayan et al teaches differentiating between share management system privileges [e.g., “For example, the data access requirements of a research and development department within an enterprise organization may require higher access priority than a marketing department, and one or more data pools and/or share names may be categorized and used for differentiating priority.  As a consequence, available bandwidth may be assigned to the research and development department instead of the marketing department when the available bandwidth cannot accommodate the needs of both departments” in paragraph 0037, “The admission control mechanism may accept a new session, for example, when the file server deems that adequate capacity exists for processing all future requests related to the new session.  In a representative embodiment, the admission control mechanism may accept a new session when a particular bandwidth headroom constraint is additionally satisfied.  For example, if the NAS 404 is functioning near its bandwidth capacity, a new session request will be rejected or may be redirected to another available NAS 404 that is capable of providing the same data” in paragraph 0044 of Ma], the combination does not explicitly teach, however Makida et al teach differentiating between share management system privileges by restricting share priority value ranges according to the share management system privileges [e.g., fig. 4; “Similarly, the interval of the bandwidth values (IOPS) for the priority levels of 1 to 5 is 2,500, the interval of the bandwidth values (IOPS) for the priority levels of 5 to 7 is 2,000, the interval of the bandwidth values (IOPS) for the priority levels of 7 to 10 is 200, the interval of the bandwidth values (IOPS) for the priority levels of 10 to 11 is 100, and the interval of the bandwidth values (IOPS) for the priority levels of 11 to 15 is 60” in paragraph 0076]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Makida et al’s teaching above including differentiating between share management system privileges by restricting share priority value ranges in order to increase controllability and/or flexibility in the bandwidth adjustment of the combination.
As to claims 8 and 18, the combination of Ma, Ben Dayan et al, and Makida et al teaches providing higher share priority value ranges to enable higher share management system privileges with access to higher share priority values [e.g., “In such a case, in the example illustrated in FIG. 4, the change intervals (accommodation amounts) of the bandwidth limits in the range of priority levels 1 to 7 are 100 for the bandwidth value MB/s and 2500 or 2000 for the bandwidth value IOPS and are much larger than the change intervals (accommodation amounts) in the range of the priority levels 8 to 15.  When the change interval of the bandwidth limit value is larger, by only raising/lowering the priority level, the adjustment range is limited, and accordingly, a change in the bandwidth requested from the host 10 is difficult to be delicately followed” in paragraph 0116 of Makida et al].
As to claims 9 and 19, the combination teaches providing only lower share priority value ranges to restrict lower share management system privileges to accessing only the lower share priority values [e.g., “In such a case, in the example illustrated in FIG. 4, the change intervals (accommodation amounts) of the bandwidth limits in the range of priority levels 1 to 7 are 100 for the bandwidth value MB/s and 2500 or 2000 for the bandwidth value IOPS and are much larger than the change intervals (accommodation amounts) in the range of the priority levels 8 to 15.  When the change interval of the bandwidth limit value is larger, by only raising/lowering the priority level, the adjustment range is limited, and accordingly, a change in the bandwidth requested from the host 10 is difficult to be delicately followed” in paragraph 0116 of Makida et al].
As to claims 10 and 20, though the combination of Ma and Ben Dayan et al teaches differentiating between share management system user privileges [e.g., “For example, the data access requirements of a research and development department within an enterprise organization may require higher access priority than a marketing department, and one or more data pools and/or share names may be categorized and used for differentiating priority.  As a consequence, available bandwidth may be assigned to the research and development department instead of the marketing department when the available bandwidth cannot accommodate the needs of both departments” in paragraph 0037, “The admission control mechanism may accept a new session, for example, when the file server deems that adequate capacity exists for processing all future requests related to the new session.  In a representative embodiment, the admission control mechanism may accept a new session when a particular bandwidth headroom constraint is additionally satisfied.  For example, if the NAS 404 is functioning near its bandwidth capacity, a new session request will be rejected or may be redirected to another available NAS 404 that is capable of providing the same data” in paragraph 0044 of Ma], the combination does not explicitly teach, however Makida et al teach differentiating between share management system user privileges by allocating share priority value ranges according to share management user share access subscription levels [e.g., fig. 4; “Similarly, the interval of the bandwidth values (IOPS) for the priority levels of 1 to 5 is 2,500, the interval of the bandwidth values (IOPS) for the priority levels of 5 to 7 is 2,000, the interval of the bandwidth values (IOPS) for the priority levels of 7 to 10 is 200, the interval of the bandwidth values (IOPS) for the priority levels of 10 to 11 is 100, and the interval of the bandwidth values (IOPS) for the priority levels of 11 to 15 is 60” in paragraph 0076]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Makida et al’s teaching above including differentiating between share management system privileges by restricting share priority value ranges in order to increase controllability and/or flexibility in the bandwidth adjustment of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        10/19/2022